                       Case 5:20-cv-00277-G Document 14 Filed 03/31/20 Page 1 of 12
AO440(Rev.12/09) Summons in a Civil Action

                                  UNITED STATES DISTRICT COURT
                                                               for the
                                             Western District of Oklahoma

SOUTH WIND WOMEN’S CENTER LLC, d/b/a )
TRUST WOMEN OKLAHOMA CITY, et al.          )
                                           )
                                           )
                   Plaintiff(s),           )
                                           )
v.                                         )                             Case No. 5:20-cv-00277-G
J. KEVIN STITT in his official capacity as )
Governor of Oklahoma, et al.               )
                                           )
                                           )
                   Defendant(s).           )


                                             SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Greg Mashburn
Office of the Cleveland County District Attorney
201 S. Jones Ave., Suite 300
Norman, OK 73071
         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in Fed.
R. Civ. P. 12(a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under
Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s
attorney, whose name and address are:
J. Blake Patton, Oklahoma Bar No. 30673
WALDING & PATTON PLLC
518 Colcord Drive, Suite 100, Oklahoma City, OK 73102
Phone: (405) 605-4440
      If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.




                                                                                  9:44 am, Mar 31, 2020




Signed and sealed by the Clerk of the Court or Deputy Clerk.
                         Case 5:20-cv-00277-G Document 14 Filed 03/31/20 Page 2 of 12
AO 440 (Rev. 02/09) Summons in a Civil Action (Page 2)

 Civil Action No. 5:20-cv-00277-G

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

           ’ I returned the summons unexecuted because                                                                           ; or

           ’ Other (specify):
                                                                                                                                         .


           My fees are $                           for travel and $                 for services, for a total of $   0.00                .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




          Print                       Save As...                                                                     Reset
                       Case 5:20-cv-00277-G Document 14 Filed 03/31/20 Page 3 of 12
AO440(Rev.12/09) Summons in a Civil Action

                                  UNITED STATES DISTRICT COURT
                                                               for the
                                             Western District of Oklahoma

SOUTH WIND WOMEN’S CENTER LLC, d/b/a )
TRUST WOMEN OKLAHOMA CITY, et al.          )
                                           )
                                           )
                   Plaintiff(s),           )
                                           )
v.                                         )                             Case No. 5:20-cv-00277-G
J. KEVIN STITT in his official capacity as )
Governor of Oklahoma, et al.               )
                                           )
                                           )
                   Defendant(s).           )


                                             SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Michael Hunter
Office of the Oklahoma Attorney General
313 NE 21st Street
Oklahoma City, OK 73105
         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in Fed.
R. Civ. P. 12(a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under
Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s
attorney, whose name and address are:
J. Blake Patton, Oklahoma Bar No. 30673
WALDING & PATTON PLLC
518 Colcord Drive, Suite 100, Oklahoma City, OK 73102
Phone: (405) 605-4440
      If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                                9:44 am, Mar 31, 2020




Signed and sealed by the Clerk of the Court or Deputy Clerk.
                         Case 5:20-cv-00277-G Document 14 Filed 03/31/20 Page 4 of 12
AO 440 (Rev. 02/09) Summons in a Civil Action (Page 2)

 Civil Action No. 5:20-cv-00277-G

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

           ’ I returned the summons unexecuted because                                                                           ; or

           ’ Other (specify):
                                                                                                                                         .


           My fees are $                           for travel and $                 for services, for a total of $   0.00                .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




          Print                       Save As...                                                                     Reset
                       Case 5:20-cv-00277-G Document 14 Filed 03/31/20 Page 5 of 12
AO440(Rev.12/09) Summons in a Civil Action

                                  UNITED STATES DISTRICT COURT
                                                               for the
                                             Western District of Oklahoma

SOUTH WIND WOMEN’S CENTER LLC, d/b/a )
TRUST WOMEN OKLAHOMA CITY, et al.          )
                                           )
                                           )
                   Plaintiff(s),           )
                                           )
v.                                         )                             Case No. 5:20-cv-00277-G
J. KEVIN STITT in his official capacity as )
Governor of Oklahoma, et al.               )
                                           )
                                           )
                   Defendant(s).           )


                                             SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
David Prater
Office of the Oklahoma County District Attorney
320 Robert S. Kerr, Room 505
Oklahoma City, OK 73102
         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in Fed.
R. Civ. P. 12(a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under
Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s
attorney, whose name and address are:
J. Blake Patton, Oklahoma Bar No. 30673
WALDING & PATTON PLLC
518 Colcord Drive, Suite 100, Oklahoma City, OK 73102
Phone: (405) 605-4440
      If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                                    9:44 am, Mar 31, 2020




Signed and sealed by the Clerk of the Court or Deputy Clerk.
                         Case 5:20-cv-00277-G Document 14 Filed 03/31/20 Page 6 of 12
AO 440 (Rev. 02/09) Summons in a Civil Action (Page 2)

 Civil Action No. 5:20-cv-00277-G

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

           ’ I returned the summons unexecuted because                                                                           ; or

           ’ Other (specify):
                                                                                                                                         .


           My fees are $                           for travel and $                 for services, for a total of $   0.00                .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




          Print                       Save As...                                                                     Reset
                       Case 5:20-cv-00277-G Document 14 Filed 03/31/20 Page 7 of 12
AO440(Rev.12/09) Summons in a Civil Action

                                  UNITED STATES DISTRICT COURT
                                                               for the
                                             Western District of Oklahoma

SOUTH WIND WOMEN’S CENTER LLC, d/b/a )
TRUST WOMEN OKLAHOMA CITY, et al.          )
                                           )
                                           )
                   Plaintiff(s),           )
                                           )
v.                                         )                             Case No. 5:20-cv-00277-G
J. KEVIN STITT in his official capacity as )
Governor of Oklahoma, et al.               )
                                           )
                                           )
                   Defendant(s).           )


                                             SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
J. Kevin Stitt,
Governor, State of Oklahoma
Oklahoma State Capitol
2300 N Lincoln Blvd., Oklahoma City, OK 73105
         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in Fed.
R. Civ. P. 12(a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under
Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s
attorney, whose name and address are:
J. Blake Patton, Oklahoma Bar No. 30673
WALDING & PATTON PLLC
518 Colcord Drive, Suite 100, Oklahoma City, OK 73102
Phone: (405) 605-4440
      If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                                9:45 am, Mar 31, 2020




Signed and sealed by the Clerk of the Court or Deputy Clerk.
                         Case 5:20-cv-00277-G Document 14 Filed 03/31/20 Page 8 of 12
AO 440 (Rev. 02/09) Summons in a Civil Action (Page 2)

 Civil Action No. 5:20-cv-00277-G

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

           ’ I returned the summons unexecuted because                                                                           ; or

           ’ Other (specify):
                                                                                                                                         .


           My fees are $                           for travel and $                 for services, for a total of $   0.00                .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




          Print                       Save As...                                                                     Reset
                       Case 5:20-cv-00277-G Document 14 Filed 03/31/20 Page 9 of 12
AO440(Rev.12/09) Summons in a Civil Action

                                  UNITED STATES DISTRICT COURT
                                                               for the
                                             Western District of Oklahoma

SOUTH WIND WOMEN’S CENTER LLC, d/b/a )
TRUST WOMEN OKLAHOMA CITY, et al.          )
                                           )
                                           )
                   Plaintiff(s),           )
                                           )
v.                                         )                             Case No. 5:20-cv-00277-G
J. KEVIN STITT in his official capacity as )
Governor of Oklahoma, et al.               )
                                           )
                                           )
                   Defendant(s).           )


                                             SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Gary Cox
Oklahoma State Department of Health
1000 NE 10th
Oklahoma City, OK 73117
         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in Fed.
R. Civ. P. 12(a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under
Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s
attorney, whose name and address are:
J. Blake Patton, Oklahoma Bar No. 30673
WALDING & PATTON PLLC
518 Colcord Drive, Suite 100, Oklahoma City, OK 73102
Phone: (405) 605-4440
      If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                                   9:45 am, Mar 31, 2020




Signed and sealed by the Clerk of the Court or Deputy Clerk.
                        Case 5:20-cv-00277-G Document 14 Filed 03/31/20 Page 10 of 12
AO 440 (Rev. 02/09) Summons in a Civil Action (Page 2)

 Civil Action No. 5:20-cv-00277-G

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

           ’ I returned the summons unexecuted because                                                                           ; or

           ’ Other (specify):
                                                                                                                                         .


           My fees are $                           for travel and $                 for services, for a total of $   0.00                .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




          Print                       Save As...                                                                     Reset
                      Case 5:20-cv-00277-G Document 14 Filed 03/31/20 Page 11 of 12
AO440(Rev.12/09) Summons in a Civil Action

                                  UNITED STATES DISTRICT COURT
                                                               for the
                                             Western District of Oklahoma

SOUTH WIND WOMEN’S CENTER LLC, d/b/a )
TRUST WOMEN OKLAHOMA CITY, et al.          )
                                           )
                                           )
                   Plaintiff(s),           )
                                           )
v.                                         )                             Case No. 5:20-cv-00277-G
J. KEVIN STITT in his official capacity as )
Governor of Oklahoma, et al.               )
                                           )
                                           )
                   Defendant(s).           )


                                             SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
Mark Gower
Oklahoma Department of Emergency Management
2401 N Lincoln Blvd.
Oklahoma City, OK 73105
         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in Fed.
R. Civ. P. 12(a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under
Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s
attorney, whose name and address are:
J. Blake Patton, Oklahoma Bar No. 30673
WALDING & PATTON PLLC
518 Colcord Drive, Suite 100, Oklahoma City, OK 73102
Phone: (405) 605-4440
      If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.


                                                                               9:45 am, Mar 31, 2020




Signed and sealed by the Clerk of the Court or Deputy Clerk.
                        Case 5:20-cv-00277-G Document 14 Filed 03/31/20 Page 12 of 12
AO 440 (Rev. 02/09) Summons in a Civil Action (Page 2)

 Civil Action No. 5:20-cv-00277-G

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

           ’ I returned the summons unexecuted because                                                                           ; or

           ’ Other (specify):
                                                                                                                                         .


           My fees are $                           for travel and $                 for services, for a total of $   0.00                .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




          Print                       Save As...                                                                     Reset
